Dalianis, J.,
dissenting. In cases where a parent is found to be voluntarily unemployed or underemployed, a trial court, “in its discretion, may consider as gross income the difference between the amount a parent is earning and the amount a parent has earned.” RSA 458-0:2, IV(a) (2004). The trial court, considering the facts of this case in the light of RSA 458-0:2, IV(a), concluded that it would be unjust to impute $160,000 in income to Jack, and instead selected the reduced amount of $70,000. Because I believe this to be error, I respectfully dissent.
As the majority correctly points out, this court is, in matters of statutory interpretation, the final arbiter of the legislature’s intent as expressed in the words of the statute considered as a whole. In the Matter of Donovan & Donovan, 152 N.H. 55, 59 (2005). In discerning legislative intent, we examine the language of the statute, ascribing to its words their plain and ordinary meanings, and interpret it in the context of the overall legislative scheme and not in isolation. In the Matter of Jerome & Jerome, 150 N.H. 626, 628-29 (2004).
Unlike the majority, 1 interpret RSA 458-C:2, TV(a) as granting trial courts the discretion to impute income only in an amount measured against actual past earnings or to not impute income at all. I believe that the plain language of the statute supports such a result.
The plain language of RSA 458-C:2, IV(a) states that a court, “in its discretion, may consider as gross income the difference between the amount a parent is earning and the amount a parent has earned in cases where the parent becomes voluntarily unemployed.” (Emphasis added.) Thus, a court has the discretion to impute only the “difference” between prior and current earnings for a voluntarily unemployed parent. RSA 458-C:2, IV(a) makes no allowance for imputing merely a portion of that difference, or for a discretionary adjustment of the difference between prior and current earned incomes.
At the time of his resignation in 2001, Jack was earning an approximate annual salary of $160,000. He was earning no salary at the time the trial court calculated his child support obligation. Once the trial court decided to impute Jack’s earned income, the plain language of RSA 458-C:2, IV(a) permitted it to impute only the difference between his past and present incomes. I conclude that, having exercised its discretion to impute Jack’s earned income, the trial court should have imputed $160,000 — the difference between his past and present incomes. By choosing to impute *358merely a portion of that difference in incomes, the trial court engaged in an unsustainable exercise of discretion.
My conclusion would not preclude the trial court from reaching an identical result in this case. RSA chapter 458-C (2004 & Supp. 2005) sets forth certain guidelines, the purpose of which are to “establish a uniform system to be used in the determination of child support.” RSA 458-C:l (Supp. 2005). RSA 458-C:3 (2004) codifies the child support formula to be applied by New Hampshire courts when calculating child support obligation amounts. There is a presumption that the award amount resulting from the guidelines is correct, but that presumption may be rebutted by “[a] 'written finding or a specific finding ... that the application of the guidelines would be unjust or inappropriate in a particular case.” RSA 458-C:4, II (2004). “Special circumstances” that may justify “adjustments in the application of support guidelines” include those “found by the court to avoid an unreasonably low or confiscatory support order, taking all relevant circumstances into consideration.” RSA 458-C:5, I(j) (2004 & Supp. 2005). The party seeking an adjustment must demonstrate such special circumstances by a preponderance of the evidence, RSA 458-C:5, II (2004 & Supp. 2005), and the trial court must make written findings relative to their applicability. RSA 458-C:5,1.
We have recognized the right of trial courts to adjust support awards under the guidelines, either upward or downward, when they find that deviations are warranted. In the Matter of Coderre & Coderre, 148 N.H. 401, 404 (2002); Wheaton-Dunberger v. Dunberger, 137 N.H. 504, 508 (1993). A court must, however, make specific findings supporting the determination that application of the guidelines is unjust or inappropriate. See In the Matter of Gordon and Gordon, 147 N.H. 693, 700 (2002); In the Matter of Crowe & Crowe, 148 N.H. 218, 223 (2002). In Gordon, we vacated a child support order and remanded to the trial court for specific findings after concluding that the “terse explanation” justifying an adjustment was insufficient. Gordon, 147 N.H. at 699-700; cf. In the Matter of Rohdenburg & Rohdenburg, 149 N.H. 276, 279-80 (2003).
I believe that the majority oversimplifies my position when it states:
The dissent argues that the trial court could make a written finding that “application of the guidelines would be unjust or inappropriate” in this case ... and thus, in effect, consider only a portion of the gross income attributable to Jack under RSA 458-C:2, IV(a).
It is possible that the end result of observing the statutory prescriptions of RSA 458-C:4, II and RSA 458-C:5,1, may, in Jack’s case, have the same effect as simply imputing a portion of the difference between his prior and *359current earnings. However, the legislature, by enacting RSA 458-C:4 and RSA 458-C:5, plainly intended to establish a statutory framework for the adjustment of support awards following application of the child support guidelines. Avoiding this framework for the purposes of expediency would relieve Jack of the burden of demonstrating, by a preponderance of the evidence, that special circumstances justify a downward adjustment to his support obligations. See RSA 458-C:5, II. Moreover, it would treat a discrete class of obligors- — those voluntarily unemployed parents whose earning potential has materially decreased — differently from others for whom the “special circumstances” of RSA 458-C:5 may apply.
In this case, the trial court first should have determined whether it would impute the difference in Jack’s earned income pursuant to RSA 458-C:2, IV(a). If so, the plain language of the statute dictates that amount to be $160,000. The court then should have calculated Jack’s child support obligation in accordance with RSA 458-C:3. If the court found the resultant obligation to be unjust or inappropriate, based upon special circumstances demonstrated by a preponderance of the evidence, it could adjust the support obligation, and make written findings in relation to both the applicability of such special circumstances and the unjust or inappropriate nature of the resultant obligation. See RSA 458-C:4, II, :5, I; see also Gordon, 147 N.H. at 699-700.
The majority speculates that, on remand, Jack might argue that application of the guidelines is “unjust or inappropriate” in his case because of his “significantly high or low income,” see RSA 458-C:5, 1(b), but notes that it is unclear whether such an argument would be successful. It further suggests that he could argue that the trial court should find “[o]ther special circumstances” to “avoid an unreasonably low or confiscatory support order,” see RSA 458-C:5,1(j), but again observes that Jack’s ability to demonstrate such circumstances is unclear. Jack’s ability to meet his burden of demonstrating special circumstances by a preponderance of the evidence, as required by RSA 458-C:5, is not for this court to determine in the first instance. The possibility that he may not be able to do so should not preclude this court from remanding this case for a determination consistent with the plain language of RSA chapter 458-C.
The majority observes, “[I]t is unlikely that the legislature intended to force courts to take a circuitous route to impute less than total earnings and thus permit indirectly what it prohibited directly.” I disagree. The legislature explicitly stated that its purpose was “to establish a uniform system to be used in the determination of the amount of child support.” RSA 458-C:l (2004). To ensure such consistency, the legislature created a presumption that the difference should be imputed, if at all, in its entirety. RSA 458-C:2, IV(a), :4, II. It then put forth various criteria that, when *360met, rebut the presumption, thus justifying imputation of some other amount. See RSA 458-C:4, II, :5. “[A] court engaged in the task of statutory interpretation must examine the statute as a whole, giving due weight to design, structure, and purpose, as well as to aggregate language.” O’Connell v. Shalala, 79 F.3d 170, 176 (1st Cir. 1996). Because the majority’s “reading of the [statute] cannot survive the application of this global standard,” O’Connell, 79 F.3d at 176, I will not engage in guesswork to determine the “likely” intent of the legislature.
In applying the same standard in O’Connell, the First Circuit found no such presumption in the statute at issue. Rather, that court determined that Congress intended to grant the Secretary of Health and Human Services the power to adjust certain definitions as need be, and with little or no justification. Id. There, no other person or entity was engaged in a similar process, thus necessitating consistency of outcomes. Id.
Here, to the contrary, many judges must consider a myriad of factors in calculating each individual support award. By stating that courts should be able to impute, in the first instance, “part of the difference and not the remainder,” the majority would obviate the special circumstances requirements of RSA 458-C:5, thus permitting judges to inconsistently calculate support awards that deviate from the guidelines.
Further, we interpret legislative intent from a statute as written and will not consider what the legislature might have said or add words that the legislature did not include. See, e.g., Donovan, 152 N.H. at 58. Because RSA 458-C:2, IV(a) provides only for the imputation, if at all, of the “difference” and not “part of the difference and not the remainder,” we need not consider further the intent or motivation of the legislature in drafting it.
Broderick, C.J., joins in the dissent.